PER CURIAM.
This appeal involves claims for reissuance of a patent previously granted relating to a drive-in theater. These claims were rejected, first, by the Patent Office and, again, by the District Court in a R.S. Section 49151 proceeding. One was rejected on the ground that it was not properly supported by the applicant’s disclosure; the others, for the reason that they were either [1] the same as or broader than claims which he had abandoned in his previous application or [2] unpatentable over the prior art. We agree that appellant is not entitled to a patent upon these claims, for the reasons stated.
Affirmed.

 35 U.S.C.A. § 63.